Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4076 Page 1 of 13




           IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                        CENTRAL DIVISION



     ROSA DITUCCI, et al.,


                          Plaintiffs,                           ORDER AND
                                                           MEMORANDUM DECISION
                                                            ADOPTING REPORT &
                                                             RECOMMENDATION
     vs.

                                                           Case No. 2:19-cv-277-TC-JCB

     CHRISTOPHER ASHBY, et al.,

                          Defendants.




           On February 17, 2021, U.S. Magistrate Judge Jared Bennett issued a Report and

 Recommendation1 (R&R) that pro se defendant William Bowser be held in contempt and

 sanctioned in a manner that will compel his compliance with the Magistrate Judge’s September

 11, 2020 discovery order. In that discovery order, the Magistrate Judge found Mr. Bowser had

 not fulfilled his discovery obligations, and, in fact, had repeatedly provided incomplete or

 nonresponsive answers to Plaintiffs’ valid discovery requests. He ordered Mr. Bowser to

 respond, but Mr. Bowser did not comply with the order to compel appropriate and complete

 responses, so Plaintiffs filed a Motion for Order to Show Cause Why Defendant Bowser Should

 Not Be Held in Contempt for Failure to Comply with Discovery Order.2 After a show-cause




 1
     ECF No. 227.
 2
     ECF No. 208.
                                                  1
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4077 Page 2 of 13




 hearing, during which Mr. Bowser offered his explanation, the Magistrate Judge determined that

 Mr. Bowser’s response was inadequate and, accordingly, issued the R&R.

        Plaintiffs object to the R&R, contending it contained incorrect findings of fact and did

 not recommend sufficient sanctions. For the reasons set forth below, the court overrules

 Plaintiffs’ objection and adopts the R&R.

                           THE ORDER TO COMPEL DISCOVERY

        On August 26, 2020, Plaintiffs filed an Emergency Motion to Compel Inspection of

 Defendant’s iPad and iCloud and Responses to Discovery (ECF No. 191 (“Motion to Compel”)).

 Mr. Bowser did not file an opposition. (He later claimed he did not receive the motion, but the

 court found otherwise.)

        The Magistrate Judge granted the Motion to Compel in part and denied it in part. (See

 Sept. 11, 2020 Order, ECF No. 196 (“Order to Compel”).) He said Plaintiffs’ request to inspect

 the electronic devices was “an undeveloped destruction of evidence claim,” and denied it without

 prejudice. (Id. at 4.) But he did find, after “a review of the [Plaintiffs’ May 1, 2020] Discovery

 Requests and Mr. Bowser’s responses … that the information sought is nonprivileged, relevant,

 and proportional.” (Id. at 3.) According to the Magistrate Judge, “Mr. Bowser’s answers to

 these proper Discovery Requests [were] either incomplete or nonresponsive” (id.), so he granted

 that portion of the Motion to Compel:

        Mr. Bowser shall provide full and complete written responses to the Discovery
        Requests no later than September 24, 2020. Should Mr. Bowser fail to comply
        with this Order, the court will proceed to impose sanctions pursuant to Fed. R.
        Civ. P. 37(b)(2) which may include, inter alia, recommending that Judge
        Campbell enter default judgment against Mr. Bowser.

 (Id.) He also ordered Mr. Bowser “to show cause why he should not be required to pay

 Plaintiffs’ reasonable expenses incurred in bringing [the Motion to Compel].” (Id. at 4.) Mr.

 Bowser received the Order to Compel via certified mail on September 14, 2020.
                                                  2
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4078 Page 3 of 13




        In his answer to the Order to Compel, Mr. Bowser said “responses to discovery requests

 have been submitted.” (See Sept. 23, 2020 Response to Order at p. 1 ¶ 3, ECF No. 201.) He

 explained why he believed he was in compliance: he “turned over 1.3GB of discovery requested

 documents,” and “[j]ust because [Plaintiffs’] Counsel does not like or agree with an answer does

 not make the answer inherently un-meaningful.” (Id. at p. 3.)

        Mr. Bowser then asserted that he “should not be sanctioned nor otherwise penalized

 because plaintiffs did not properly notice with regard to the original motion to compel.” (Id. at

 2; see also id.at p. 1 ¶ 1 and p. 2 (denying receipt of Plaintiffs’ Motion to Compel).) Later, in the

 R&R, the Magistrate Judge found Mr. Bowser’s denial that he received Plaintiffs’ Motion to

 Compel “unsupported by the record”:

        [T]he record demonstrates that Mr. Bowser had knowledge of the unresolved
        discovery issues, that opposing counsel would file a motion to compel, two
        unrequited calls from the court after the motion was filed, and service of the
        motion to Mr. Bowser’s email address on file with the court. Accordingly, to the
        extent that Mr. Bowser claims he was unaware of [the] motion to compel or failed
        to receive service, his claims are unsupported by the record.

 (Feb. 17, 2021 Report & Recommendation ¶ 20, ECF No. 227.)

        After a series of subsequent communications between Plaintiffs and Mr. Bowser, Mr.

 Bowser provided supplemental responses. Apart from those responses, Mr. Bowser told

 Plaintiffs to “work with the bankruptcy trustee [Mr. Bower’s company, Co-Defendant Noah

 Corporation, was in bankruptcy] to obtain the documents responsive to the requests.” (Id. ¶ 22.)

        But the supplemental responses did not satisfy the Plaintiffs (and the Magistrate Judge

 later found them to be incomplete and not fully in compliance with the Order to Compel), so they

 filed a Motion for Order to Show Cause Why Defendant Bowser Should not be Held in

 Contempt for Failure to Comply with Discovery Order (ECF No. 208 (“Motion for OSC”)).

 They requested that the court order Mr. Bowser to appear in person to show why he should not


                                                   3
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4079 Page 4 of 13




 be held in contempt, sanctioned (including entry of default judgment), and ordered to pay fees

 and costs for bringing the Motion to Compel and Motion for OSC.

                               THE “SHOW CAUSE” HEARING

         On January 8, 2021, the Magistrate Judge held a hearing on the Motion for OSC. Mr.

 Bowser, appearing pro se,3 attempted to explain why the Plaintiffs’ requested relief should not be

 granted.

         At the show-cause hearing, Plaintiffs told the court Mr. Bowser had still not responded to

 eight interrogatories and seventeen requests for documents. Mr. Bowser asserted that “most of

 the items and information Plaintiffs requested do not exist, are not in his possession, and can be

 obtained through the trustee instead of through him.” (R&R ¶ 26.) But then, when questioned

 by the court, “Mr. Bowser indicated that responsive documents and information did in fact exist

 but that he had simply not understood the questions asked until that moment.” (Id. ¶ 27.) He

 also “admitted he had not made reasonable efforts to obtain responsive information because he

 did not think he had to based on advice from [former] counsel regarding his bankruptcy estate.”

 (Id.)

         And Mr. Bowser once again “expressed some concern about the relevance and

 proportionality of some of the requests.” (Id.) But the Magistrate Judge told Mr. Bowser he had

 waived his right to voice that objection because Mr. Bowser had not responded to the discovery

 requests or the motion to compel. (Id. ¶ 28.)

         Ruling from the bench, the Magistrate Judge concluded that the facts supported a finding

 of contempt and that Mr. Bowser should be sanctioned for failing to properly respond to the




 3
  Initially, Mr. Bowser was represented by counsel. But on July 14, 2020, his counsel withdrew,
 and on August 14, 2020, Mr. Bowser entered his appearance as a pro se defendant.
                                                  4
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4080 Page 5 of 13




 Discovery Requests. As for the type of sanctions, the Magistrate Judge took that issue under

 advisement.

                          THE REPORT AND RECOMMENDATION

        In the R&R, the Magistrate Judge formally articulated his reasons for recommending that

 Mr. Bowser be held in contempt. He also proposed a set of sanctions that did not rise to the level

 of severity Plaintiffs requested in their Motion for OSC.

        Citing the standard for civil contempt, the Magistrate Judge found the record established

 by clear and convincing evidence that Mr. Bowser was in contempt of court. “Mr. Bowser was

 properly served with Plaintiffs’ discovery requests on August 26, 2020, and he failed to respond

 to those discovery requests, failed to respond to Plaintiffs’ motion to compel, and failed to

 comply with the court’s September 11, 2020 order. Mr. Bowser then came to the show cause

 hearing having not fully complied with the court order because he failed to comply with the

 Federal Rules of Civil Procedure.” (R&R at p. 8.) Specifically, the Magistrate Judge pointed out

 that Mr. Bowser “admitted that he had access to the bankruptcy trustee’s documents,” which

 would have been responsive to the Plaintiffs’ requests. (Id.) Furthermore, even though Plaintiffs

 “already have access to Mr. Bowser’s voluminous documents in the bankruptcy trustee’s

 possession, Mr. Bowser has the obligation to specify which documents in the mass before the

 bankruptcy trustee are responsive to each request.” (Id. at pp. 8–9 (citing Fed. R. Civ. P.

 34(a)(1), 34(b)(2)(B).) But Mr. Bowser had not specified.

        The Magistrate Judge found that, “[d]espite the existence of a valid court order and Mr.

 Bowser’s knowledge of the same,” Mr. Bowser’s responses to specified interrogatories and

 document production requests (including requests seeking documents in possession of the

 bankruptcy trustee) were still incomplete at the time of the show-cause hearing and that Mr.



                                                  5
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4081 Page 6 of 13




 Bowser had not articulated any reason why he should be excused from that discovery obligation.

 (Id. at p. 9.) This, recommends the Magistrate Judge, warrants a finding of contempt and

 sanctions.

        Plaintiffs asked the court to strike Mr. Bowser’s complaint and enter default judgment

 against him. The Magistrate Judge declined to do so.

        He noted that, “[i]n general, before imposing severe sanctions such as striking a party’s

 answer or dismissing a case, courts should consider the Ehrenhaus factors.” (Id. at p. 10.)

        While not establishing a “rigid test,” the following factors should be considered
        and applied: (1) the degree of actual prejudice to the other party; (2) the amount
        of interference with the judicial process; (3) the culpability of the litigant;
        (4) whether the court warned the party in advance that dismissal of the action
        would be a likely sanction for noncompliance; and (5) the efficacy of lesser
        sanctions. These factors are neither exhaustive nor entitled to equal weight.

 (Id. (citing Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992)).) The Ehrenhaus court

 emphasized that “[o]nly when the aggravating factors outweigh the judicial system’s strong

 predisposition to resolve cases on their merits is dismissal an appropriate sanction.” Ehrenhaus,

 965 F.2d at 921 (internal quotation marks and citation omitted). The Magistrate Judge also cited

 Lee v. Max International, LLC, in which the Tenth Circuit held that “a dismissal or default

 sanctions order should be predicated on willfulness, bad faith, or [some] fault rather than just a

 simple inability to comply.” 638 F.3d 1318, 1321 (10th Cir. 2011) (internal quotation marks and

 citations omitted).

        After considering the Ehrenhaus factors, the Magistrate Judge held that default judgment

 against Mr. Bowser was not warranted.

        Although the record reflects that Mr. Bowser has been pervasively nonresponsive
        to Plaintiffs’ discovery request and their attempts to communicate, only one
        discovery order has been entered to date, and this is the court’s first attempt to
        enforce the order. Further, the record does not support a finding of bad faith or
        willfulness sufficient to strike his defenses and enter default judgment. For
        example, Mr. Bowser stated that he relied on advice of counsel to not be specific
                                                  6
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4082 Page 7 of 13




        in his discovery responses under the theory that he was no longer the owner of the
        company and, therefore, had no obligation to provide documents. Although this
        is clearly incorrect legal advice, it appears that Mr. Bowser was not attempting to
        be an obstructionist.

 (R&R at p. 11 (emphasis added).)

        Although he did find that Plaintiffs were prejudiced, he concluded that the prejudice they

 suffered was not significant enough to give them “a free pass to victory[.]” (Id. at p. 12.)

        [T]he fact is that Plaintiffs already have all responsive documents that were in Mr.
        Bowser’s possession through the bankruptcy trustee. Thus, Mr. Bowser’s failure
        to comply does not deprive Plaintiffs of evidence to prove their case but deprives
        them of specifically knowing which documents are responsive to Plaintiffs’
        discovery requests. Although this violation of the rules warrants sanctions, the
        court questions how prejudicial Mr. Bowser’s lack of specificity has been to
        Plaintiffs. After all, during oral argument, Plaintiffs stated that they were
        prepared to file their motion for summary judgment even without Mr. Bowser’s
        responses.

 (Id. at p. 11 (emphasis added).) Indeed, eleven days after the hearing, Plaintiffs filed a Motion

 for Partial Summary Judgment against Mr. Bowser on their claim of unjust enrichment. (See

 Jan. 19, 2021 Mot. for Partial Summ. J. (ECF No. 220).) The Magistrate Judge did, however,

 find that “Mr. Bowser’s lack of specificity … has unnecessarily caused the Plaintiffs extra time

 and, therefore, expense to glean information that a proper discovery response could have quickly

 provided.” (R&R at pp. 11–12.)

        Determining that contempt sanctions were necessary to coerce Mr. Bowser’s compliance

 with the Order to Compel, the Magistrate Judge recommended “imposing a daily fine of one

 hundred dollars ($100.00) against Mr. Bowser for each day he fails to comply with court’s

 September 11, 2020 order until such time that Mr. Bowser purges the contempt” by sufficiently

 responding to the Discovery Requests. (Id. at p. 12.) He also directed Plaintiffs to file another

 motion for order to show cause if after twenty-one days from the date of this order Mr. Bowser

 still has not complied. If Plaintiffs file such a motion, the Magistrate Judge recommended that a


                                                   7
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4083 Page 8 of 13




 hearing be held and, “[i]f, after a hearing, the court determines that Mr. Bowser has not complied

 …, the court should consider imposing sanctions of incarceration.” (Id. at p. 14.)

                ADOPTION OF THE REPORT AND RECOMMENDATION

        The Magistrate Judge issued the R&R under 28 U.S.C. § 636(b)(1)(B), and based his

 recommendation on the sanctioning authority contained in Rule 37 of the Federal Rules of Civil

 Procedure. That rule allows a court to sanction a party for failure “to obey an order to provide or

 permit discovery” by:

        (i)     directing that the matters embraced in the order or other designated facts
                be taken as established for purposes of the action, as the prevailing party
                claims;

        (ii)    prohibiting the disobedient party from supporting or opposing designated
                claims or defenses, or from introducing designated matters in evidence;

        (iii)   striking pleadings in whole or in part;

        (iv)    staying further proceedings until the order is obeyed;

        (v)     dismissing the action or proceeding in whole or in part;

        (vi)    rendering a default judgment against the disobedient party; or

        (vii)   treating as contempt of court the failure to obey any order except an order
                to submit to a physical or mental examination.

 Fed. R. Civ. P. 37(b)(2)(A) (emphasis added).

        The Magistrate Judge may not issue an order of contempt under Rule 37(b)(2)(A)(vii).

 Instead, he must certify the facts to the district court judge who then determines whether the

 party should be held in contempt. 28 U.S.C. § 636(e)(B)(6)(iii). Following that procedure, the

 Magistrate Judge issued findings of fact after hearing from the parties. He then recommended

 that Mr. Bowser’s failure to comply with the Order to Compel should be treated as contempt of

 court under Rule 37(b)(2)(A)(vii), and that sanctions other than default judgment would suffice.




                                                  8
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4084 Page 9 of 13




        Plaintiffs filed an objection. (See Pls.’ Objection to Magistrate’s Report &

 Recommendation, ECF No. 236 (“Objection”).) Although they agree with a majority of the

 R&R, they object to some of the Magistrate Judge’s findings of fact, his rejection of default

 judgment as a sanction, and his recommendation concerning incarceration. They also propose an

 alternative sanction in the event the court does not enter default judgment: “[T]he Court should

 prohibit Mr. Bowser from supporting or opposing designated claims or defenses, or from

 introducing designated matters in evidence.” (Objection at 3 (citing Fed. R. Civ. P.

 37(b)(2)(A)(ii)).)

        Standard of Review

        The court must review, de novo, those parts of the R&R the Plaintiffs challenge. Fed. R.

 Civ. P. 72(b)(3) (requiring district court to “determine de novo any part of the magistrate judge's

 disposition that has been properly objected to. The district judge may accept, reject, or modify

 the recommended disposition; receive further evidence; or return the matter to the magistrate

 judge with instructions”); Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1462 (10th Cir.

 1988) (“While magistrates may hear dispositive motions, they may only make proposed findings

 of fact and recommendations, and district courts must make de novo determinations as to those

 matters if a party objects to the magistrate’s recommendations.”)

        Plaintiffs’ Objection

        Plaintiffs question the Magistrate Judge’s factual findings. They contend that he

 incorrectly judged the level of prejudice they suffered and the level of Mr. Bowser’s bad faith,

 and, consequently, incorrectly determined that a sanction short of default was warranted.

        According to Plaintiffs, the Magistrate Judge erred when he found that “Plaintiffs already

 have all responsive documents that were in Mr. Bowser’s possession through the bankruptcy



                                                  9
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4085 Page 10 of 13




  trustee.” (See Objection at 3 (quoting R&R at 11).) They reason that the finding “relies on the

  [incorrect] premise that Mr. Bowser cooperated fully with the bankruptcy trustee and did not

  withhold documents.” (Id. at 4.)

         In support of their argument, they point to exhibits Mr. Bowser attached to his February

  8, 2021 brief opposing Plaintiffs’ motion for summary judgment. There, he relies on a

  voluminous set of exhibits4 containing responsive documents that, according to Plaintiffs, should

  have been produced to the bankruptcy trustee. Consequently, they argue, the Magistrate Judge

  erred. (See id. at 4–5.) But that information was not available to the Magistrate Judge because

  Mr. Bowser filed his opposition after the show-cause hearing. Accordingly, the Magistrate

  Judge did not have an opportunity to evaluate the details of that claim when determining which

  facts to certify. Because the Magistrate Judge is most familiar with the scope of discovery

  requests and responses at issue, the court will not consider it now. If, however, Mr. Bowser has

  submitted undisclosed yet responsive documents to support his opposition to the motion for

  summary judgment, Plaintiffs are free to raise that issue in the summary judgment proceedings.

         The Magistrate Judge also concluded that “Mr. Bowser’s lack of specificity under Rules

  33 and 34 has not been significantly prejudicial to Plaintiffs moving the case along.” (R&R at

  11.) Plaintiffs object to that finding as well, stressing their need for a complete set of evidence to

  prosecute their claims against Mr. Bowser and the other parties.5 They also vaguely say Mr.

  Bowser’s contempt negatively affected their ability to identify additional defendants.

         The Magistrate Judge rightly questioned “how prejudicial Mr. Bowser’s lack of



  4
   He attached 5 GB of documents, including 3,603 files and 278 folders. (Objection ¶ 3.)
  5
   During the hearing, Plaintiffs also complained that the fact discovery deadline was fast-
  approaching. That deadline has since been extended by six months. (See Mar. 9, 2021 Minute
  Entry ECF No. 241; Mar. 15, 2021 Docket Text Order ECF No. 243.)

                                                   10
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4086 Page 11 of 13




  specificity has been to Plaintiffs. After all, during oral argument, Plaintiffs stated that they were

  prepared to file their motion for summary judgment even without Mr. Bowser’s responses.” (Id.

  at 11.) Indeed, Plaintiffs have filed that motion against Mr. Bowser. The prejudice was not so

  great that the harsh sanction of default judgment is warranted.

          Plaintiffs emphasize the finding that “Mr. Bowser has been pervasively nonresponsive to

  Plaintiffs’ discovery request and their attempts to communicate.” (Objection at 3 (quoting R&R

  at 11).) But that finding is tempered by the Magistrate Judge’s caveat that “only one discovery

  order has been entered to date, and this is the court’s first attempt to enforce the order.” (R&R at

  11.)

          They take issue with the Magistrate Judge’s excusal of Mr. Bowser’s reliance on advice

  of his former attorney to determine how to respond to the discovery requests. But it is

  reasonable to expect a pro se defendant with no legal knowledge to act in a way that his previous

  attorney advised at the time of representation. Although Plaintiffs question the veracity of Mr.

  Bower’s explanation at the hearing, the Magistrate Judge found the explanation credible, and the

  court will not second-guess that credibility determination.

          Finally, Plaintiffs express concerns that incarceration of Mr. Bowser would not coerce

  him to comply with the court’s orders and would only prevent him from collecting responsive

  documents. (Objection at 11.) But, as discussed below, their concerns are not warranted at this

  time.

          Mr. Bowser is in Contempt of Court for Failing to Obey the Order to Compel.

          To obtain a finding of civil contempt, a plaintiff must prove liability by clear and

  convincing evidence that a valid court order existed, that the defendant had knowledge of the

  order, and that the defendant disobeyed the order.” FTC v. Kuykendall, 371 F.3d 745, 756–57



                                                   11
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4087 Page 12 of 13




  (10th Cir. 2004). Based on the facts certified by the Magistrate Judge, the court finds that Mr.

  Bowser is in contempt for violating the order compelling him to respond fully to the discovery

  requests (the Order to Compel).

         Mr. Bowser’s Contempt Warrants the Recommended Sanctions at This Time.

         Plaintiffs maintain that default judgment is the only appropriate remedy for Mr. Bowers’

  contempt:

         If the Court were to merely hold Mr. Bowser in contempt and order monetary
         penalties, Plaintiffs are convinced that Mr. Bowser would ignore those sanctions,
         just as he has ignored the Court’s previous orders, and continue to impede
         discovery and the resolution of this case. Therefore, the Court should hold Mr.
         Bowser in civil contempt, and strike his answer and enter default judgment
         against him.

  (Pls.’ Mot. for OSC at 12.)

         The court agrees with the Magistrate Judge’s approach and reasoning that at this point,

  the harsh sanction of default judgment is not appropriate against a pro se defendant who was

  facing a motion to compel for the first time. The same can be said of the alternative remedy

  Plaintiffs propose in their Objection: an order prohibiting Mr. Bowser “from supporting or

  opposing designated claims or defenses, or from introducing designated matters in evidence.”

  (Objection at 3 (citing Fed. R. Civ. P. 37(b)(2)(A)(ii)).)

         The Magistrate Judge proposed sanctions that are fairly designed to coerce Mr. Bowser to

  comply. Each day of noncompliance brings a $100 fine. But, as the Magistrate Judge has made

  clear to Mr. Bowser, if the fines do not provide Mr. Bowers with sufficient “incentive” to purge

  himself of contempt, a stronger means of compelling compliance—incarceration—is available.

  The Magistrate Judge has built into the R&R a well-defined limit on the court’s patience with

  Mr. Bowser.




                                                   12
Case 2:19-cv-00277-TC-JCB Document 245 Filed 03/17/21 PageID.4088 Page 13 of 13




         Whether incarceration, or some other sanction such as default judgment, is warranted in

  the future remains to be seen. But if Mr. Bowers continues his contumacious conduct after three

  weeks of fines have accrued, the court will address that issue. For now, the sanction remains

  monetary.

                                              ORDER

         For the foregoing reasons, Plaintiffs’ Objection is overruled, and the Report and

  Recommendation (ECF No. 227) is adopted as the order of this court.

         DATED this 17th day of March, 2021.

                                               BY THE COURT:



                                               TENA CAMPBELL
                                               U.S. District Court Judge




                                                 13
